Citation Nr: 1519992	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-36 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left ankle sprain.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The matter was previously before the Board in March 2014.  At that time, the Board denied the Veteran's claim for a higher initial rating for a left ankle sprain.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In January 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  The Court subsequently granted the JMR and remanded the claim for further development consistent with the instruction in its order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of points raised by the parties in the JMR, additional development for the claim on appeal is warranted.  In the JMR, the parties agreed the June 2009 VA examination relied upon by the Board in its March 2014 decision was inadequate for rating purposes, as it did not measure the range of motion for the Veteran's left ankle in weight-bearing mode.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (stating "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.").  Thus, a new examination is necessary to fulfill VA's duty to assist and comply with the instructions of the Court.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to determine the current severity of his left ankle disability.  As instructed in the JMR, the left ankle should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The examiner must also address whether there is any additional limitation of motion due to weakened movement, excess fatigability, incoordination or flare ups.  This determination should be expressed in terms of degrees of additional limited motion.  

The claims file and a copy of this remand order must be made available to the examiner.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

